Citation Nr: 1224976	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right knee disability. 

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to February 2003.  She had a subsequent period of duty in the Army Reserves from 2003 to 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to the benefits sought. 

The Veteran testified during a June 2009 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is of record.  During the hearing, the Veteran withdrew from consideration a prior claim for a temporary total evaluation for a service-connected right knee disorder.  38 C.F.R. § 20.204.

In February 2009 and December 2010, the Board remanded these claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's current right ankle disability is proximately due to service-connected right knee disability.

2.  The Veteran current left ankle disability results from events during active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ankle disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).

2.  The criteria for entitlement to service connection for left ankle disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish entitlement to service connection for bilateral ankle disability.  She alleges undergoing orthopedic evaluation and treatment for bilateral ankle disability at the end of her period of basic training in 2001.  Thereafter, she reports a history of recurrent ankle sprains.  She also alleges that a right ankle disability was caused and/or aggravated as a result of a fall caused by service-connected right knee disability in May 2004.

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The Veteran's claim was first adjudicated in January 2006.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 which sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  See 71 Fed. Reg. 52,744 (2006).  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As the revised 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board will only consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran has alleged that pertinent service treatment records (STRs) are missing. When STRs are missing, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

Factual Summary

The Veteran had a period of active duty from August 2001 to February 2003.  Her October 2000 entrance examination was negative for lay or medical evidence of ankle disability.  On November 14, 2001, she sought an evaluation for left Achilles pain of several weeks' duration exacerbated by running sprints.  She denied a history of trauma, but reported previously being told that she had tendonitis.  She had obtained little improvement of symptoms with Motrin.  Examination was significant for tenderness to palpation (TTP) at the Achilles tendon, and pain with passive dorsiflexion and plantarflexion.  The examiner provided an assessment of Achilles tendonitis, and prescribed Naprosyn, ice treatment and a temporary profile.  Notably, there was no reference to the right ankle.

Thereafter, a May 2002 physical therapy evaluation generally observed that the Veteran had excessive bilateral subtalar pronation.

The Veteran's STRs do not reflect further treatment for left ankle symptomatology.  There is no lay or medical evidence referencing the right ankle.  The Veteran did obtain treatment for right knee disability, which limited her ability to run.

The Veteran filed her original service connection claims in March 2003.  There was no reference to right and/or left ankle disability.

An August 2003 RO rating decision awarded service connection for chronic right knee strain, and assigned an initial noncompensable rating.

Private medical records in January 2004 reflect the Veteran's treatment for an inversion-type injury to the right ankle.  She reported a previous injury to the ankle which did not require rehabilitation.  An x-ray examination was negative.  An assessment of ankle sprain was provided.

A May 19, 2004 VA clinical record reflected the Veteran's report that her service-connected right knee "gave out while walking, she twisted her ankle."  This was further described as an inversion-type ankle injury.  The VA clinician noted that the Veteran manifested a symmetric laxity in both knee joints which made her "prone to strain/sprain injuries.  Secondary to this she also appears to have a R ankle sprain."

A February 2005 VA Compensation and Pension (C&P) examination report reflected the Veteran's description of recurrent right knee subluxations.  It was also reported that "[s]he has also begun having some mild pain in her low back and ankle, which she is too correlating to the right knee difficulties."  The examiner offered an assessment of severe patellofemoral disease of the right knee with recurrent patellar dislocation and subluxation.

In June 2005, the Veteran underwent surgery due to a diagnosis of right knee chronic patellar dislocation size subluxation with tight lateral retinaculum.  The operation involved right knee arthroscopy, arthroscopic lateral lesion, and open tibial tubercle osteotomy.

A VA C&P examination in January 2006 noted that the Veteran had a history of left Achilles tendonitis in November 2001 with no evidence of right Achilles tendonitis in service.  Following examination, the examiner found no objective evidence of bilateral ankle disease or Achilles tendonitis.  The "right" Achilles tendonitis was described as healed without sequelae.  The examiner further opined that there was no evidence of any chronic bilateral ankle condition that was related to, or caused by, any military service.

VA clinical records in October 2006 reflect the Veteran's history of a recent rolling injury of the left ankle while running.  She described her left foot turning inward and hearing a "pop."  She was placed in a CamWalker, but x-ray examination was negative.  At that time, she also reported a history of Achilles popping during basic training but that she never got around to having orthotics made.

A November 2006 VA clinical record reflected the Veteran's history of possible tendon rupture of the left leg following an assault.  A magnetic resonance imaging (MRI) scan was interpreted as showing partial thickness tear/strain of the superior portion of the posterior talofibular ligament with a small region of bone edema around its talar attachment.  She also reported being prone to spraining ankles.  A November 2007 orthopedic consultation reflected an assessment of left ankle pain and instability.  It was noted that the Veteran's MRI report was interpreted as showing a posterior tibial/fibular ligament tear.

An April 2009 VA clinical record reflected the Veteran's complaint of chronic left ankle pain wherein it was noted that she felt as if she was walking on the outside of her feet.  She described the pain as consistent with the pain after her injury during service.  Physical therapy notes in 2009 reflect an assessment of significant left ankle instability and weakness when challenged in functional positions.  Her treating VA podiatrist indicated a diagnosis of left peroneal tendinitis.  Clinical findings included a positive "pop" posterior to the left fibular along the peroneal tendons, left greater than right.  An MRI was reported as showing intact ankle joint ligaments with no tears of the peroneal tendons.

At her Board hearing in June 2009, the Veteran contended that her STRs were incomplete as they failed to reflect orthopedic evaluations of both ankles following completion of basic training.  She reported having both ankles "pop" and give-way during a road march, wherein an orthopedic evaluation diagnosed tendonitis.  She described being given a soft shoe profile and told to buy soft jungle boots.  She recalled being told that her boots were aggravating her ankle condition.  The Veteran alleged that, since her initial treatment, she experienced problems with ankle laxity, pain, popping and swelling.  She self-treated these symptoms rather than seek further evaluation.  Postservice, the Veteran continued to have bilateral ankle problems but she had focused most of her attention on being treated for her right knee disability.

In April 2010, the Veteran underwent VA examination with benefit of review of the claims folder.  Following examination and review of the claims folder, the VA examiner provided the following diagnosis and opinion:

E.  DIAGNOSIS:

1.  Bilateral ankle arthralgia, cause unclear.  There is no objective pathology on physical examination or prior imaging for her symptoms.

F.  CONCLUSION

In response to the referral question, it is less likely as not that her present ankle arthralgia is related to her diagnosed Achilles tendonitis in 2001.  Reasoning for this opinion includes her chief complaint now is ankle instability, with frequent inversion sprains, and the Achilles tendon is not a significant stabilizer of the ankles.  She also does not have examination findings suggestive of Achilles tendonitis; she is able to toe walk without difficulty, and there is no irregularity, swelling or disproportionate tenderness over the Achilles tendons.  Also, evidence in the records suggest that she recovered from Achilles tendonitis, but subsequently suffered inversion sprains of her ankles on multiple occasions, and these injuries are at least as likely as not related to her present ankle complaints.

Her present limitations related to her ankle symptoms appear related to subjective pain, and not to objective instability, swelling, arthritis, or other pathology.  She has had to give up running and vigorous sports, but is able to work at a job that requires standing for 8 hours per day.  She has right knee problems, for which she underwent recent surgery, and which probably contribute more to mobility restrictions than do her ankle problems.

Thereafter, the Veteran's VA podiatry records reflect a continued diagnosis of left peroneal tendonitis.  A December 2010 MRI examination was essentially unremarkable except for a finding of a mildly irregular and moderately thinned peroneus brevis.  It was specifically noted that the examination did not show evidence for tenosynovitis.  The Veteran was described as having a 4 year history of left ankle pain.  A January 2011 physical therapy report noted that "[t]his patient has tenosynovitis of peroneal tendons on left ankle."  The onset of illness was reported as "2006."  A November 2011 orthopedic surgery consultation offered opinion that the Veteran manifested peroneal tendonitis and recurring instability which may benefit from a modified Brostrom procedure and possibly a limited synovectomy of the peroneal tendon as well.

An addendum VA opinion dated January 2011 stated as follows:

(a) Whether it is at least as likely as not (50 % or greater probability) that the Veteran's right and/or left ankle disabilities were caused by her SC right knee disorder; and

(b) Whether it is at least as likely as not (50 % or greater probability) that the Veteran's right and/or left ankle disabilities were aggravated beyond their normal progression by her SC right knee disorder.

The claims folder was reviewed and consideration was also given [to the] May 2004 right ankle injury, prior to forming opinion.  The May 2004 right ankle sprain was temporary flare up of symptoms, not a chronic worsening of the underlying condition beyond its natural progression.

OPINIONS:
(a) The Veteran's right and/or left ankle disabilities were less likely as not (less than 50% probability) caused by her SC right knee disorder; and

(b) The Veteran's right and/or left ankle disabilities were less likely as not (less than 50% probability) aggravated beyond their normal progression by her SC right knee disorder.




Thereafter, a November 2011 letter from the Veteran's treating VA orthopedic physician states as follows:

I treated [the Veteran] on November 12, 2011 at the Madison VA Hospital in the Orthopedics Department.  It was in regards to long standing complication incurred originally during basic training and has affected her up to current time.  It is my medical opinion, that the extent of her injuries initially received as stated in 2001, have been the basis for multiple injuries and treatments to the left ankle since.  As stated in my note, I believe [the Veteran] would benefit from surgical intervention for her Peroneal Tendonitis and recurrent instability by utilization of the Brostrom procedure and possible limited synovectomy of the Peroneal tendons.

Analysis

The record on appeal reflects somewhat inconsistent recollections by the Veteran regarding her history of injury and treatment for left and right ankle disability.  For example, the Veteran alleges treatment for right ankle tendonitis during active service which is nowhere referenced in the STRs.  However, the November 14, 2001 STR reflects her assertion that she had previously being told that she had tendonitis.  Thus, the Board cannot discount that STRs are missing as claimed by the Veteran.

The November 14, 2001 STR clearly reflects the Veteran's treatment for left ankle tendonitis.  A May 2002 physical therapy evaluation observed that the Veteran had excessive bilateral subtalar pronation, which would be consistent with her current testimony of recurrent bilateral ankle laxity which began in service.

With respect to the left ankle, the record contains conflicting opinions as to whether the Veteran has a current left ankle disability related to service.  The April 2010 VA examiner provided a diagnosis of left ankle arthralgia with no clear etiology.  This examiner opined that there were no current signs of left Achilles tendonitis and that the tendonitis treated in 2001 resolved without residual.  On the other hand, the record contains a November 2011 opinion from a VA orthopedic surgeon reflecting a diagnosis of peroneal tendonitis and recurrent instability which could possibly be treated with a modified Brostrom procedure and/or a limited synovectomy of the peroneal tendon.  This physician finds that the Veteran's current left ankle condition is the result of the treatment for left Achilles tendonitis in 2001.

The Board finds that reasonable doubt exists as to whether the Veteran currently manifests left ankle peroneal tendonitis and, if so, whether this disorder first manifested in service.  The Board is persuaded from the opinion of the orthopedic surgeon that a current disability exists beyond "arthralgia."  Thus, greater probative weight is assigned to the November 2011 opinion of the VA orthopedic surgeon.  Furthermore, this orthopedic surgeon essentially provides a diagnosis of left ankle disability similar to the diagnosis in service.  The orthopedic surgeon's opinion that the current left ankle disability started in service appears to be reasonable interpretation of the evidentiary record.  As such, by resolving reasonable doubt in favor of the Veteran, the Board grants the claim of entitlement to service connection for left ankle disability.

With respect to the right ankle disability, the record reflects the Veteran's history of treatment for recurrent right ankle sprains but a clear diagnosis of the current disability is not reflected in the claims folder.  The VA examiner in April 2010 provided a diagnosis of "arthralgia" and provided a vague analysis as to whether she manifested a current disability.  For example, while finding no objective evidence of disability, the examiner stated that the Veteran's history of multiple inversion sprains "are at least as likely as not related to her present ankle complaints."  

Similarly, the January 2011 VA examiner provided a vague analysis as to whether a current disability existed.  This examiner stated that the May 2004 injury, which was caused by service-connected right knee disability, demonstrated a temporary flare-up of symptoms which was not a chronic worsening of the underlying condition.  Unfortunately, the "underlying condition" was not identified.

On this record, the Board will presume that the Veteran manifests a chronic right ankle disability manifested by recurrent ankle sprains as apparently presumed by the VA examiner in January 2011.  It was the opinion of the April 2010 examiner that the Veteran's current right ankle disability was due to her history of multiple inversion sprains.  The record reflects that an inversion strain which occurred in May 2004 was caused by service-connected right knee disability.  Thus, the April 2010 opinion presumes that the service-connected fall is a factor in the current disability.  

The VA examiner in January 2011 found that the May 2004 injury involved only a temporary worsening of symptoms.  However, no reasoning was provided by this examiner for this conclusion and, as stated above, the examiner did not identify the extent of right ankle disability which existed prior to the May 2004 service-connected fall.  In short, the January 2011 opinion holds very little, if any, probative weight.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability). 

In this context, the Board finds that reasonable doubt exists as to whether the Veteran's May 2004 inversion injury to the right ankle, which is presumed to have resulted in part from the service-connected right knee disability, is a causative factor in the current disability.  The Board further observes that the May 2004 clinical record noted that the Veteran's right knee laxity made her prone to strain and sprains.  On this record, the Board will attribute the entirety of the current right ankle disability to a service-connected origin.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  The claim of service connection for right ankle disability, therefore, is granted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted the benefits being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 


ORDER

Service connection for right ankle disability is granted.

Service connection for left ankle disability is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


